Puerto Rico, Marzo veinte y ocho de mil novecientos uno. —Visto el presente recurso gubernativo interpuesto por el Abogado Don Herminio Díaz Navarro, á nombre de Doña Basilisa de Bolívar y Alvarez, contra negativa del Registrador de la Propiedad de esta Capital, á inscribir la venta de dos parcelas de terreno. — Resultando: Que por escritura pública otorgada en esta Capital ante el Notario de la misma Don Santiago R. Palmer, en tres de Enero último, Don Gorgonio Bolívar y Alvarez, propietario y vecino de esta Ciudad, vendió á su hermana Doña Basilisa, de los mismos apellidos, residente en España, representada por el Abogado Don Herminio Díaz Navarro, que dijo tener instrucciones de la expresada señora para representarla en dicho acto, varios bienes y créditos hipotecarios, en precio y cantidad de *530sesenta y tres mil dollars, que el vendedor recibió en el acto del otorgamiento de la escritura, de manos del Sr. Díaz Navarro, á nombre de su representada la compradora Doña Basilisa de Bolívar y Alvarez, de lo que da fe el Notario autorizante, y que presentada dicha escritura en el Registro de la Propiedad de esta Capital para su inscripción en el mismo, le fué denegada respecto de los predios descritos bajo los números 12 y 13 de la referida escritura, según nota puesta por el Registrador al pie de la misma, por aparecer inscritos á nombre de la sociedad G. Bolívar y C?-, ó sea, entidad distinta del vendedor Don Gorgonio Bolívar y Alvarez; y que si bien se habían presentado como complementarias de dicha escritura en unión de otros documentos, las de fecha trece de Abril y cinco de Junio de mil ochocientos noventa y tres, otorgadas ante el Notario Don Mauricio Guerra, relativas la primera á la venta y cesión por Don Miguel Mugica y Sagastibelza al Sr. Bolívar de los derechos y acciones que pudieran corresponder al primero en la aludida sociedad; y la segunda á la venta y cesión por Don Juan Bautista Font, como apoderado de Don Juan Conill y Montell al mismo Sr. Bolívar de los derechos y acciones del Sr. Conill en la predicha sociedad, no podía practicarse la inscripción de los citados predios previamente, á nombre del trasmitente Don Gorgonio Bolívar, á fin de ser inscriptos después á favor de la adquirente Doña Basilisa Bolívar y Alvarez, por cuanto del poder que en parte se inserta en la escritura últimamente relacionada, no resulta que Don Juan Bautista Font, apoderado del Sr. Conill, estuviera autorizado para la enajenación que en representación de éste verificaba; conteniendo además dicha escritura el defecto subsanable de no. expresarse el estado del Sr. Conill en la fecha de su otorgamiento. — Resultando de las dos escrituras que se relacionan en la antecedente nota del Registrador de la Propiedad, que por la primera, que fué otorgada en esta Capital ante el Notario Don Mauricio Guerra en trece de Abril de mil ochocientos noventa y *531tres, Don Miguel Mugica y Sagastibelza, como uno de los socios que componían la mercantil que giraba en esta Plaza bajo la razón de G. Bolívar y C% vendió, cedió y traspasó á favor del otro socio Don Gorgonio Bolívar y Alvarez todos los derechos y acciones que pudieran corresponderle por su capital y ganancias en la referida sociedad, en precio y cantidad de veinte y cuatro mil pesos moneda extranjera corriente en la fecha de dicha escritura, pagaderos en la forma estipulada en la misma, quedando separado de la expresada sociedad el socio Don Miguel Mugica y Sagastibelza y libre é indemne de ulterior responsabilidad, y hecho cargo de la liquidación del activo y pasivo de G. Bolívar y C? el socio Don Gorgonio Bolívar; y de la segunda, que fué también otorgada ante el mismo Notario Don Mauricio Guerra, en cinco de Junio del mismo año de mil ochocientos noventa y tres, que Don Juan Bautista Font y Artau, como apoderado de Don Juan Conill y Montell, según el que le confiriera en la Ciudad de Barcelona en cinco de Marzo de mil ochocientos ochenta y nueve, ante el Notario Don Joaquin Nicolau, por el que lo autorizó en unión de Don Juan Bautista Vidal y Artau, ambos vecinos de esta Capital, para que juntos ó separadamente pudieran prorrogar la sociedad G. Bolívar y Compañía de la que el poderdante era uno de los socios comanditarios, pudiendo con tal motivo estipular con los demás socios las modificaciones que estimaran convenientes en la escritura social, adicionando, suprimiendo ó variando cualquiera de las bases ó pactos de la misma, é igualmente para rescindir ó disolver la misma sociedad, nombrando en este último caso los liquidadores que bien les parecieran, á quienes podrían conferir las más amplias facultades para celebrar transacciones, convenios, compromisos y los demás actos y contratos necesarios, hasta llevar á término la liquidación, pudiendo otorgar y firmar las éscrituras y demás documentos así públicos como privados que fueran menester con las cláusulas y condiciones que juzgaran oportunas, en uso el Don Juan Bautista Font del antecitado poder, ven*532dió, cedió y traspasó también á favor del mismo Don Gorgonio Bolívar y Alvarez todos los derechos y acciones que pudieran corresponder á su poderdante en la sociedad G. Bolívar y Compañía, por su capital y ganancias en precio y cantidad de once mil ochocientos diez y siete pesos, sesenta y tres centavos, moneda extranjera corriente en aquella fecha, que confesó el apoderado tener recibidos del comprador antes de aquel acto. Resultando: Que no estando conforme el presentante de los referidos documentos con la negativa del Registrador de la Propiedad á inscribir los dos predios de que se trata, pidió se elevaran dichos documentos á este Tribunal Supremo para la resolución que procediera, y habiéndolo verificado así el Registrador, ha comparecido en tiempo el Ledo. Don Herminio Díaz Navarro, á nombre de Doña Basilisa Bolívar y Alvarez, solicitando se revoque la nota denegatoria del Registrador de la Propiedad y se declare que los predios de que se trata deben inscribirse á nombre de su representada, alegando para ello las razones que ha estimado pertinentes á su derecho. Vistos el artículo 20 de la Ley Hipotecaria y el 1,713 del nuevo Código Civil. — Considerando: Que es principio fundamental en materia de inscripción consignado en el artículo 20 de la Ley Hipotecaria vigente, que el hallarse escrito un inmueble á nombre de persona distinta de la que lo transfiera ó grave, es motivo bastante para denegar la inscripción ó anotación del título traslativo del. dominio ó constitutivo del derecho real; por cuya razón hallándose escrito los dos predios de que se trata á favor de la sociedad G. Bolívar y Ca, personalidad jurídica distinta de la de Don Gorgonio Bolívar y Alvarez, que aparece vendiéndolos en su nombre particular á su hermana Doña Basilisa, ha hecho el Registrador de la Propiedad aplicación exacta de aquel principio al denegar la inscripción de la escritura de venta que ha dado lugar al presente recurso, en la parte relativa á los dos expresados predios. — Considerando : Respecto de las escrituras de trece de Abril y cinco de Junio de mil ocho*533cientos noventa y tres, relacionadas en la nota del Registrador de la Propiedad, que no son bastantes al objeto con que fueron presentadas en el Registro, de inscribir en su totalidad los dos predios de que se trata á' favor de Don Gorgonio Bolívar, porque limitadas como lo estaban las facultades conferidas por Don Juan Conill y Montell á su apoderado Don Juan Bautista Font en el poder otorgado á favor de éste y de Don Juan Bautista Vidal en la ciudad de Barcelona, ante el Notario Don Joaquín Nicolau, exclusivamente para prorrogar la sociedad G. Bolívar y Ca, y para que con tal motivo pudieran estipular con los demás socios las modificaciones que estimaran convenientes en la escritura social, hasta rescindir la sociedad y nombrar liquidadores con las facultades que estimaran pertinentes, no ha podido vender á Don Gorgonio Bolívar la participación que á su poderante correspondía en la expresada sociedad,G. Bolívar y O, como lo ha verificado por la escritura de cinco de J unió de mil ocho cientos noventa y tres, por no estar autorizado expresamente para verificar dicha enajenación, como lo requiere el artículo 1,713 del nuevo Código Civil, según el que, para transigir, enajenar, hipotecar ó ejecutar cualquier otro acto de riguroso dominio se necesita mandato expreso; y por consiguiente, que no siendo inscribible dicha escritura por el defecto sustancial de que adolece, no puede verificarse la inscripción previa de los predios de que se trata á favor de Don Gorgonio Bolívar, para inscribirlos después á nombre de la compradora Doña Basilisa de Bolívar y Alvarez. Se confirma la nota puesta por el Registrador de la Propiedad de esta Capital al pie de la escritura de venta de tres de Enero último, en cuanto por ella se deniega la inscripción de los dos predios- descritos bajo los números 12 y 13 de la referida escritura; y con copia certificada de la presente resolución, que se publicará en la Gaceta, devuélvase dicha escritura con los demás documentos presentados al Registrador de la Propiedad de esta Capital para su conocimiento y el de los interesados y á los demás efectos procedentes.— *534Lo acordaron y firman los señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M? Figueras. — E. de J. López Gaztambide, Secretario.